DETAILED ACTION
	This action is in response to the initial filing filed on November 27, 2019.  A preliminary amendment was filed on November 27, 2019.  Claims 4, 6-8, 10, 13, 15, and 17-18 have been amended.   Claims 1-20 have been examined and are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed November 27, 2019 have been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Objections
Claims 1, 19, and 20 are objected to because of the following informalities:  Please remove the semi-colon and comma in the limitation reciting, “…of: another entity; or, a deal negotiation…”.  Appropriate correction is required.

Claims 1, 19, and 20 are objected to because of the following informalities:  Please replace the term “if” with “when” in the limitation reciting, “if the contract data…”.  Appropriate correction is required.

s 1, 19, and 20 are objected to because of the following informalities:  Please remove the semi-colon and comma in the limitation reciting, “…of: a deal negotiation component; or, another entity…”.  Appropriate correction is required.

Claims 3-7 and 15 are objected to because of the following informalities:  Please replace the term “if” with “when” in the limitations.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  The claim recite the term, “the contract identifier”, which lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Independent claims 1, 19, and 20 recite the limitations, "receiving a set of contract data elements relating to a contract to be established, the set of contract data elements being received from either one of: another entity; or, a deal negotiation component associated with the entity; validating the contract data elements using an associated contract schema and a schema-based validation algorithm; and, if the contract data elements are valid, transmitting the contract data elements to the other of: the deal negotiation component; or, another entity, wherein transmitting the contract data elements to another entity includes:  generating a digital signature associated with the contract data elements by digitally signing the contract data elements or a representation thereof using an encryption key associated with 
The recited claim limitations, “receiving a set of contract data elements relating to a contract to be established, the set of contract data elements being received from either one of: another entity; or, a deal negotiation component associated with the entity; validating the contract data elements using an associated contract schema and a schema-based validation algorithm; and, if the contract data elements are valid, transmitting the contract data elements to the other of: the deal negotiation component; or, another entity, wherein transmitting the contract data elements to another entity includes:  generating a digital signature associated with the contract data elements by digitally signing the contract data elements or a representation thereof using an encryption key associated with the entity; and, transmitting the digital signature and either of the contract data elements or the representation thereof to the other entity.” are directed to the abstract ideas of certain methods of organizing human activity under agreements in the form of contracts.  Specifically, a receiving contract data, evaluating the contract data, signing the contract, and transmitting the contract are typical in handling agreements/contract.  
Additionally, under step 2A of “integration into a practical application” requires:  
 •	Improvement to the functioning of a computer, or an improvement to any other technology or technical field
•	Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
•	Applying the judicial exception with, or by use of a particular machine.
•	Effecting a transformation or reduction of a particular article to a different state or thing

The applicant has not shown or demonstrated any of the requirements described above under “integration into a practical application” under step 2A.  Specifically, the applicant’s limitations are not “integrated into a practical application” because they are adding words “apply it” with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea (see MPEP 2106.05(f)).  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The applicant’s specification discloses, “The computing device (900) may be suitable for storing and executing computer program code.  The various participants and elements in the previously described system diagrams may use any suitable number of subsystems or components of the computing device (900) to facilitate the functions described herein. The computing device (900) may include subsystems or components interconnected via a communication infrastructure (905) (for example, a communications bus, a network, etc.). The computing device (900) may include one or more processors (910) and at least one memory component in the form of computer-readable media. The one or more processors (910) may include one or more of: CPUs, graphical processing units (GPUs), microprocessors, field programmable gate arrays (FPGAs), application specific integrated circuits (ASICs) and the like. In some configurations, a number of processors may be provided and may be arranged to carry out calculations simultaneously. In some implementations various subsystems or components of the computing device (900) may be distributed over a number of physical locations (e.g. in a distributed, cluster or cloud-based computing configuration) and appropriate software units may be arranged to manage and/or process data on behalf of remote devices.” (pages 39-40 of applicant’s specification) reads on a general purpose 
Dependent claims 2-18 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  The following dependent claims: 2 (“deal negotiation component”), 4-6 (“encryption key”), and 11 (“obfuscation/deobfuscation key”) do not amount to significantly more than the judicial exception. Dependent claims 2-18 do not recite additional elements that amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US Publication 20080046265 A1 in view of Zhang et al. US Publication 20110289318 A1.
Claims 1, 19 and 20:
	As per claims 1, 19, and 20, Lee teaches the method, system, and computer program product comprising:
receiving a set of contract data elements relating to a contract to be established, the set of contract data elements being received from either one of: another entity; or, a deal negotiation component associated with the entity (paragraphs 0010, 0021, and 0027 “FIG. 3 is a flowchart of a preferred method for creating and managing contracts flexibly. First, a user (such as a manufacturer A) located at a client computer 30 submits information of a desired contract to the server 10. Upon submission of the desired contract to server 10, in step S101, the information receiving module 100 receives the information of the desired contract, including a type of the desired contract (i.e. sales contract), information of parties involved in the desired contract (such as the manufacturer A and a purchaser B) and detailed terms of the desired contract (such as agreements about supply and demand of goods and prices of the goods made by the manufacturer A).”);

validating the contract data elements using an associated contract schema and a schema-based validation algorithm (paragraphs 0025 and 0033 “The data checking module 140 is programmed for checking whether the data added to the contract template meets predetermined data types of the contract template when the user applies the contract template to complete the desired contract, for example, whether a date input by the user is in a predetermined "YYYY-MM-DD" type? Whether a name input by the user is in a predetermined character type?”):

Lee does not teach and, if the contract data elements are valid, transmitting the contract data elements to the other of: the deal negotiation component; or, another entity, wherein transmitting the contract data elements to another entity includes:  However, Zhang teaches a System and Method for Online Digital Signature and Verification and further teaches, “After the sending user 101 completes the contract form with the receiving user 104 and agrees to sign it by using the web content document 802, control passes to the signing component 801 for the sending user 101 to apply the private key file and password to the signing component 801 as illustrated in FIG. 8. The signing component 801 may generate the signed document 901 and may send the signed document to the Web server of the receiving user 104.” (paragraph 0046).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lee to include and, if the contract data elements are valid, transmitting the contract data elements to the other of: the deal negotiation component; or, another entity, wherein transmitting the contract data elements to another entity as taught by Zhang in order to ensure the contract information is complete prior to transmittal to a different party.  

Lee does not teach generating a digital signature associated with the contract data elements by digitally signing the contract data elements or a representation thereof using an encryption key associated with the entity.  However, Zhang teaches a System and Method for Online Digital Signature and Verification and further teaches, “The sending user 101 may go to the website of a receiving user 104 and the website may include an embedded signing component and web content which the receiving user 104 desires the sending user 101 to sign. The sending user 101 provides the private key which may be in the form of a file and password to the embedded signing component. Signing component verifies private key and password against user information in remote server 102, and the embedded signing component will generate a digital signature for the Web content by using the private key.” (paragraph 0041).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lee to include generating a digital signature associated with the contract data elements by digitally signing the contract data elements or a representation thereof using an encryption key associated with the entity as taught by Zhang in order to authenticate or verify signatures associated with the contract.    

Lee does not teach and, transmitting the digital signature and either of the contract data elements or the representation thereof to the other entity.  However, Zhang teaches a System and Method for Online Digital Signature and Verification and further teaches, “The sending user 101 may go to the website of a receiving user 104 and the website may include an embedded signing component and web content which the receiving user 104 desires the sending user 101 to sign. The sending user 101 provides the private key which may be in the form of a file and password to the embedded signing component. Signing component verifies private key and password against user information in remote server 102, and the embedded signing component will generate a digital signature for the Web content by using the private key. The signed document may be transmitted to the receiving user 104. The signed document may be in compliance with XMLDSIG standards (the World Wide Web Consortium (W3C)) specification for XML signing and verification. Consequently, the signed document may now be verified by the XMLDSIG standard verification method.” (paragraph 0041).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lee to include transmitting the digital signature and either of the contract data elements or the representation thereof to the other entity as taught by Zhang in order to transmit completed and verified data associated with the contract.   

Claim 2:
	As per claim 2, Lee and Zhang teach the method of claim 1 as described above and Lee further teaches wherein receiving the contract data elements from the deal negotiation component associated with the entity includes querying a contract identifier field associated with the contract data elements, the contract identifier field being configured for storing a globally unique contract identifier (paragraph 0022 and 0019).

Claim 3:
	As per claim 3, Lee and Zhang teach the method of claim 2 as described above and Lee further teaches including, if the contract identifier field contains a null value:
obtaining a contract identifier (paragraph 0019);
associating the contract data elements with the contract identifier including updating the contract identifier field to include the obtained contract identifier (paragraphs 0033-0034); and,
storing the contract data elements (paragraph 0034).




Claim 4:
	As per claim 4, Lee and Zhang teach the method of claim 2 as described above and Lee further teaches including, if the contract identifier field contains a contract identifier:
accessing a set of contract data elements associated with the contract identifier and having been stored previously, the previously stored set of contract data elements having been stored in association with an originating entity digital signature, the originating entity digital signature having been generated by an originating entity digitally signing the previously stored set of contract data elements or a representation thereof using an encryption key associated with the originating entity (paragraphs 0019, 0022, and 0034); 

and, comparing the received contract data elements with the accessed contract data elements (paragraph 0022).

Claim 5:
	As per claim 5, Lee and Zhang teach the method of claim 4 as described above and Zhang further teaches wherein, if the received contract data elements are not the same as the accessed contract data elements, transmitting the digital signature and either of the contract data elements or the representation thereof to the other entity includes:

generating a digital signature associated with the received contract data elements by digitally signing the received contract data elements or a representation thereof using the encryption key associated with the entity (paragraphs 0041 and 0045).  Therefore, it would have been obvious to one of ordinary skill in the art at time of filing to modify Lee to include generating a digital signature associated with the received contract data elements by digitally signing the received contract data elements or a representation thereof using the encryption key associated with the entity as taught by Lee to avoid fraud or misrepresentation of items associated with the contract.  

and, transmitting the digital signature and either of the received contract data elements or the representation thereof to the other entity (paragraphs 0041 and 0045).  Therefore, it would have been obvious to one of ordinary skill at the time of filing to modify Lee to include transmitting the digital signature and either of the received contract data elements or the representation thereof to the other entity as taught by Zhang in order to ensure the contract has not been altered or subject to fraud.   

Claim 6:
	As per claim 6, Lee and Zhang teach the method of claim 4 as described above and Zhang further teaches wherein, if the received contract data elements are the same as the accessed contract data elements, transmitting the digital signature and either of the contract data elements or the representation thereof to the other entity includes:
generating a digital signature associated with the accessed contract data elements by digitally signing the accessed contract data elements or a representation thereof using the encryption key associated with the entity (paragraphs 0041 and 0045).  Therefore, it would have been obvious to one of ordinary skill in the art at time of filing to modify Lee to include generating a digital signature associated with the accessed contract data elements by digitally signing the accessed contract data elements or a representation thereof using the encryption key associated with the entity as taught by Zhang in order to avoid fraud or misrepresentation of items associated with the contract.  
   


and transmitting the digital signature, the originating entity digital signature and either of the
accessed contract data elements or the representation thereof to the other entity (paragraphs 0041 and 0045).  Therefore, it would have been obvious to one of ordinary skill in the art at time of filing to modify Lee to include transmitting the digital signature, the originating entity digital signature and either of the accessed contract data elements or the representation thereof to the other entity as taught by Zhang in order to ensure the contract has not been altered or subject to fraud.    

Claim 7:
	As per claim 7, Lee and Zhang teach the method of claim 1 as described above and Zhang further teaches wherein receiving the contract data elements from another entity includes receiving the contract data elements or a representation thereof together with at least an originating entity digital signature, and wherein the method includes:
validating digital signatures received together with the contract data elements or representation thereof, including validating the originating entity digital signature (paragraph 0041).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lee to include validating digital signatures received together with the contract data elements or representation thereof, including validating the originating entity digital signature as taught by Zhang in order to ensure the authorized user have signed the contract.   

Lee further teaches and, storing the contract data elements or the representation thereof in association with the originating entity digital signature if the originating entity digital signature is valid (paragraph 0034).


Claim 8:
	As per claim 8, Lee and Zhang teach the method of claim 1 as described above and Lee further teaches wherein validating the contract data elements using a schema-based validation algorithm uses a predetermined contract schema associated with the contract identifier (paragraphs 0025 and 0022).

Claim 9:
	As per claim 9, Lee and Zhang teach the method of claim 8 as described above and Lee further teaches including retrieving the contract schema associated with the contract data elements (paragraphs 0025 and 0021-0022).

Claim 13:
	As per claim 13, Lee and Zhang teach the method of claim 1 as described above and Lee further teaches wherein the contract data elements are transmitted and received to and from other entities, and stored by the entity, by way of a digital contract envelope (paragraph 0034).

Claim 14:
	As per claim 14, Lee and Zhang teach the method of claim 13 as described above and Lee further teaches wherein the digital contract envelope is configured to include one or more of the group of: the contract data elements or the representation thereof (paragraphs 0021); digital signatures of the entities establishing the contract; and a stamp configured for implementing protocol maintenance functions.



Claim 15:
	As per claim 15, Lee and Zhang teach the method of claim 13 as described above and Lee further teaches wherein received contract data elements are the same as accessed contract data elements, said method further comprising:
updating a previously stored digital contract envelope including the-an originating entity digital signature and being associated with the contract data elements to include the digital signature generated by the entity (paragraph 0034);

determining whether the updated digital contract envelope is complete or incomplete (paragraph 0034);

and, if the updated digital contract envelope is complete, forwarding the contract data elements to a deal processing component associated with the entity and transmitting the updated digital contract envelope to each entity being party to the contract (paragraph 0034);

 or, if the updated digital contract envelope is incomplete, determining a next entity to whom the digital contract envelope is to be transmitted and transmitting the updated digital contract envelope to the next entity (paragraph 0034).






Claim 16: 
	As per claim 16, Lee and Zhang teach the method of claim 15 as described above and Lee further teaches wherein determining whether the updated digital contract envelope is complete or incomplete includes:
checking that validation of the contract data elements was successful (paragraphs 0025 and 0033);
using the contract schema to determine whether digital signatures of each entity party to the contract are included in the updated digital contract envelope (paragraphs 0034); and
checking that all the contract data elements are furnished according to requirements of the contract schema (paragraphs 0025, 0033, and 0034).

Claim 17:
	As per claim 17, Lee and Zhang teach the method of claim 1 as described above and Zhang further teaches wherein the method repeats up to a time when the contract data elements, or a representation thereof, have valid digital signatures of all entities party to the contract (paragraphs 0036 and 0046).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lee to include wherein the method repeats up to a time when the contract data elements, or a representation thereof, have valid digital signatures of all entities party to the contract as taught by Zhang in order to authenticate or verify the signatures associated with the contract.  





Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Zhang as applied to claim 1 above, and further in view of Raynor et al. US Patent 11042916 B1.
Claim 10:
	As per claim 10, Lee and Zhang teach the method of claim 1 as described above but do not teach wherein the representation of the contract data elements is an obfuscation of the contract data elements.  However, Raynor teaches a Computer-Based Marketplace for Information and further teaches, “The obfuscation logic/de-obfuscation keys module 144 may be arranged to encrypt, decrypt, or otherwise secure some or all of the personal medical information stored in database 118. The information may be secured to fulfill obligations under contract with individuals that provide personal medical information, obligations under the Health Insurance Portability and Accountability Act (HIPPA), or for some other regulatory, consent, or privacy reason.” (column 20, lines 18-25) and “For example, obfuscation logic/de-obfuscation keys module 144 may stand alone or cooperate with database 118 to encrypt, obfuscate, or otherwise to store information in a confidential way, and to permit authorized parties to access the information.” (column 19, lines 51-55).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lee to include wherein the representation of the contract data elements is an obfuscation of the contract data elements as taught by Raynor in order safeguard or protect information.   

Claim 11:
	As per claim 11, Lee, Zhang, and Raynor teach the method of claim 10 as described above and Raynor further teaches including obfuscating and de-obfuscating the contract data elements using an obfuscation/de-obfuscation key (column 20, lines 18-25 and column 19, lines 51-55).  Therefore, it would have been obvious to one of ordinary skill in the art at time of filing to modify Lee to include obfuscating and de-obfuscating the contract data elements using an obfuscation/de-obfuscation key as taught by Raynor in order to modify contract data while offering the ability to safeguard information associated with the contract.    

Claim 12:
As per claim 12, Lee, Zhang, and Raynor teach the method of claim 11 as described above and Raynor further teaches wherein the contract data elements are de-obfuscated responsive to receiving the contract data elements from another entity and obfuscated prior to transmission to another entity (column 20, lines 18-25 and column 19, lines 51-55).  Therefore, it would have been obvious to one of ordinary skill in the art at time of filing to modify Lee to include wherein the contract data elements are de-obfuscated responsive to receiving the contract data elements from another entity and obfuscated prior to transmission to another entity as taught by Raynor in order to allow an entity to modify or update aspects of the contract.   

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Zhang as applied to claim 1 above, and further in view of Potdar et al. US Publication 20140222698 A1.
Claim 18:
	As per claim 18, Lee and Zhang teach the method of claim 1 as described above but do not teach wherein a subset of the contract data elements are redacted such that the subset of the contract data elements is kept confidential or otherwise withheld from one or more entities who are party to the contract.  However, Potdar teaches Systems and Methods for Tracking Renewable Energy Credits and further teaches, “Certain embodiments of the disclosure may be capable of dynamically adjusting the information that is made available to individual users of the system. This may be achieved through a log-in system, which requires identification of the user before providing access to the tracking information stored by certain embodiments of the disclosure. The information and documentation made available to each individual user or a group of users may be dynamically adjusted, enabling review of the pathway by parties to which the entire tracking information shall not be disclosed. Certain embodiments of the disclosure may also have dynamic document redaction capabilities. Documents may be redacted through an appropriate interface by the person inputting the document, as well as other users of the system. Redaction of documents may be performed in a manner that does not directly modify the documentation stored in the system. Instead, document redaction data is stored in the system independently from the documents themselves. This enables adjustment of document redaction when users access documentation through the tracking system. The following is a non-exclusive example of dynamically adjusted redaction of documentation: a renewable electricity sales contract may be saved in the tracking system to demonstrate that the applicable regulatory requirements are satisfied. The entity supplying the documentation may redact pricing and other confidential business information from the document after its input into the system. This can be done through a document redaction tool that allows the user to redact appropriate portions of the document--e.g. by drawing rectangles, obscuring the document below. The redaction data--in this case the rectangle's position--is added as an attribute to the document's record in the system instead of modifying the document itself. When a potential buyer of renewable fuel credits accesses the system, the redacted portions of the document are not made available to him; while a regulatory entity reviewing the document may receive unrestricted access to its content.” (paragraph 0077).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lee to include wherein a subset of the contract data elements are redacted such that the subset of the contract data elements is kept confidential or otherwise withheld from one or more entities who are party to the contract as taught by Potdar in order to protect valuable information.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Poole, III US Publication 20210133903 A1 Digitized Contract Generation with Colocation Security
Poole discloses computer systems that implement techniques for digital document management for collaboration and multi-party manipulation of contents of a digital document. The disclosed collaboration system utilizes a colocation area (e.g., logical or physical shared repository or work area) with enhanced security and tracking (e.g., change identification) capabilities. Role based access to the colocation area and to specific portions of the digital document may be utilized. Accordingly, updates are maintained in a secure and identifiable manner for all parties to the collaboration. Each party to the collaboration may be restricted with respect to visibility or changes that are not consistent with their currently defined role (e.g, vendor, supplier, customer, administrator, lawyer). Disclosed techniques may be applicable to any type of digital document collaboration and may be specifically useful for digital document negotiations that may take place when multiple parties are forming an agreement (e.g, contract for products or services).

Hsieh US Publication 20210012289 A1 Contract Signing System and Method
Hsieh discloses an online contract signing system and method are disclosed. The online contract signing system can generate a contract document according to data input by a contract initiator and transmitting a link of a contract chatroom to terminal devices of the contract initiator and at least one invitee via their contact information. After the contract initiator and the invitee joined the contract chatroom, a document reading and discussion service is provided to all of them, and a document updating service is provided to at least one of the contract initiator and the invitee, wherein the online contract signing system allows the contract initiator to explain the content of the contract document to the invitee and when the invitee has concerns, the contract document can be updated. Once an agreement is reached, the online contract signing system provides an online signing service for everyone to sign the agreed contract document.

Baker US Publication 20070005962 A1 Methods and Apparatus for Negotiating Agreement over Concealed Terms through a Blind Agent
Baker discloses methods, processes, apparatus, algorithms, etc., for secure identification of secret answers that satisfy secret questions. The methods, etc., can be used for the negotiated exchange of information, goods, or services when the Seeker and the Provider conceal their negotiating positions.

Peach US Patent 7085926 B1 Electronic Contracts
Peach discloses a digital contract comprising a sealed package comprising: a header package comprising: rules defining any sealed packages to be included in said contract; a validating party who is to validate said header package; and a sealing party who is to seal said package; a body containing at least a portion of the content of the package; and a validating signature generated from said rules and said body according to a first key belonging to said validating party; any sealed packages defined in said rules; and a sealing signature generated from said header package and any of said sealed packages according to a first key belonging to said sealing party. Further provided is contract management software for generating, validating, exchanging and managing such contracts.




Franke et al. US Publication 20050289349 A1 Method for Generating and/or Validating Electronic Signatures
Franke discloses a method for generating and/or validating electronic signatures during which an asymmetric key pair is generated that comprises a private signature key and a public validation key. In addition, at least one electronic signature is calculated by using the private signature key and by applying a predeterminable signature function for at least one electronic document. A certification of the public validation key ensues after the calculation of the at least one electronic signature.

Hagebarth US Publication 20050108105 A1 Contract Server
Hagebarth discloses a contract server and a method for supporting an e-commerce contract arrangement between a vendor and a customer, wherein a terminal assigned to the customer and a merchant server assigned to the vendor exchange data for negotiating terms of such contract. The merchant server transfers contract data specifying a set of contract terms of a contract to a third party's contract server. The contract server generates a contract text specifying a contract that corresponds with the received contract data. Then, it transmits the contract text via a communication network 1 to a terminal of the customer. The contract server executes an authentication procedure for authenticating the customer. If the contract server receives a confirmation regarding the contract text from an authenticated customer, it stores the contract items as signed contract items.





Wheeler et al. US Publication 20030177361 A1 Method and System for Using Electronic Communications for an Electronic Contract
Wheeler discloses a method and system for digitally signing an electronic contract document. An electronic communication contains an identifier, a message, which includes the document, and a digital signature generated with a private key of an asymmetric key pair (247). The identifier may be used to retrieve a corresponding public key (287) and account information pertaining to the sender of the message. The public key may be used to authenticate the sender and the message. A device containing the private key may be used to protect the privacy thereof. The device may also generate a verification status indicator corresponding to verification data input into the device. The indicator may also be used as evidence that the sender of a contract document performed an overt act in causing the electronic communication to be digitally signed. A security profile linked to the public key in a secure database indicates security characteristics of the device.

Petrogiannis et al. US Publication 20020091651 A1 Web-Based Method and System for Applying a Legally Enforceable Signature of an Electronic Document
Petrogiannis discloses a web-based method and system for applying a legally enforceable signature of a user on an electronic document. The user accesses a web environment from a secure electronic system having verified his identity. Once in this web environment, the user is presented with a web-based representation of the document, and with legal disclosure and consent information related to the signing process. The user must agree with all of the information presented to him before his signature is applied to the document. A process log of the signing is kept for future reference.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837.  The examiner can normally be reached on Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682